Citation Nr: 1821778	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a lumbosacral disability prior to July 29, 2009; in excess of 40 percent thereafter prior to January 1, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.

This current appeal comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted an increased rating of 20 percent for degenerative joint disease of the lumbosacral spine (lumbar spine disability), effective February 20, 2009.

In September 2012, the RO in Oakland, California granted a rating of 40 percent for the lumbar spine disability, effective July 29, 2009.  In July 2013, the RO in Lincoln, Nebraska proposed to reduce the rating to 20 percent, and in October 2013, executed the reduction to 20 percent, effective January 1, 2014.  

In September 2017, the Board remanded the appeal in order to provide the Veteran with a current VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board remand from September 2017, a VA 21-2507a form (Request for Physical Examination) was prepared for the Veteran, and an examination was scheduled for October 30, 2017. However, the address on the header of the Request for Physical Examination was not the address listed for the Veteran in the Veterans Appeals Control and Locator System (VACOLS) or the Veterans Benefits Management System (VBMS); the correct address was listed later in the body of the request.  

The Veteran was sent a supplemental statement of the case in January 2018 informing the Veteran that he did not appear for the examination.  The Veteran submitted a statement in February 2018.  He did not indicate any knowledge of a missed examination but continued to report worsening symptoms of his lumbar spine disability.  The Veteran's representative submitted a brief in February 2018 notifying VA of the address error.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C. § 5103A; 38 C.F.R. 3.159. 

VA fails its duty to notify and assist where it does not provide the Veteran with proper notification of a scheduled examination. In this instance, the evidence demonstrates that the servicing medical facility may have sent notice of the examination to the incorrect address. There is no evidence in the file that any examination notification was sent to the Veteran's current address. Without proof in the file that proper notification was sent the Board may not presume administrative regularity. Khyn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013). Once aware of the improper notification, the Veteran's representative timely provided VA with good cause as to why the Veteran did not report for the scheduled examination. 38 C.F.R. §§ 3.158, 3.655 (2017).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to identify or submit any additional relevant evidence and argument in support of his claim on appeal.

2. Schedule the Veteran for an examination with the appropriate medical professional to determine the current severity of the Veteran's lumbar spine disability.

The Veteran must be properly notified of the date, time, and location of the examination by using the address provided in VBMS and VACOLS.

A copy of the notification letter should be included in the claims file. Inform the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

3. The RO is to readjudicate the issue on appeal. If the benefit being sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




